DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejection of claims 9, 11, 12, 14, and 15 under 35 U.S.C. 103 as being unpatentable over Tsuchimura et al. (US 2015/0072274) is withdrawn following the applicant’s amendment to claim 9.
The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Tsuchimura et al. (US 2015/0072274) as applied to claim 12 above, and further in view of Iwato et al. (US 2013/0040096) and Hata (US 2011/0165521) is withdrawn following the applicant’s amendment to claim 9.
Tsuchimura et al. (US 2015/0072274) fail to teach the salts in claims 1, 9, and 16.
Kodama et al. (2004/0197708) teach a salt of formula:

    PNG
    media_image1.png
    145
    255
    media_image1.png
    Greyscale
, wherein Ra1 may be a halogen atom, and X- is a non-nucleophilic anion (par.0023-0024), but fail to teach the salt in claim 1.
There are no prior art teachings that would motivate one of ordinary skill to modify Tsuchimura et al. or Kodama et al. and obtain the salts in claims 1, 9, and 16 of the instant application.
Therefore, claims 1, 3-9, and 11-22 are allowed.
Claims 2 and 10 have been canceled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/           Primary Examiner, Art Unit 1722